Citation Nr: 1429767	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION


The Veteran had active military service from October 1979 to October 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The September 2007 rating decision denied, inter alia, the Veteran's claim for entitlement to TDIU.  The Veteran filed a notice of disagreement in July 2008, and the RO issued a Statement of the Case (SOC) in February 2009.  The Veteran subsequently filed a VA Form 9, substantive appeal, in March 2009.  The RO issued a Supplemental SOC in March 2012.  The Board remanded the claim for TDIU for additional development in July 2012, and the case was subsequently returned for further appellate review.

The Board notes that the RO issued another Supplemental SOC in February 2013, and it readjudicated the other issues that had been on appeal prior to the July 2012 Board decision.  Specifically, the previous Board decision denied the Veteran's claims for increased ratings for pes planus of the left foot, pes planus of the right foot, and degenerative joint disease of the left ankle.  However, these issues were finally adjudicated by the Board, and are no longer a part of the current appeal.  Neither the RO nor the Board has jurisdiction to consider any of those issues as part of the current appeal.  38 U.S.C.A. §§ 511(a), 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2013).  Therefore, the only remaining issue on appeal is that of entitlement to TDIU, which is addressed below.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in such file reveals that certain files, including VA treatment records, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The Veteran was provided notice in a March 2007 letter, which addressed what information and evidence is needed to substantiate his claim for a TDIU, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The Veteran was also afforded a VA examination in November 2012 in conjunction with his claim for entitlement to TDIU.  The VA examination is sufficient, as it is based on consideration of the Veteran's prior medical history, and described his service-connected disabilities in sufficient detail to enable the Board to make a fully informed evaluation of TDIU.  Furthermore, the November 2012 examination commented on the Veteran's disabilities and their impact on his ability to function in an occupational environment.  The Board finds this examination sufficient to make a determination on the issue of TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Additionally, the prior remand instructions were substantially complied with.  Instructions pertinent to the claims being decided included providing the Veteran with an examination for his claim of TDIU.  As noted above, the Veteran was afforded an examination for TDIU in November 2012.  The prior remand instructions also requested the Veteran provide information about his current employment as well as information about any and all treatment he has received.  The RO provided requested this information from the Veteran in July 2012.  However, the Veteran did not respond to the requests.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to assist is not always a one-way street."  If a claimant desires help with a claim, he must cooperate with VA's efforts to assist him).  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 41.6(a); 38 C.F.R. §§ 3.340, 3.341 (2013).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 362, 331-332 (1991).   Age may not be considered a factor. 38 C.F.R. § 3.341 (2013).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2013).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361(1993).

The Veteran has asserted that his service-connected disabilities interfere with his ability to work; in his application for TDIU, he reported he last worked in June 2006.  The Veteran is currently service-connected for sleep apnea, rated at 50 percent disabling; left ankle degenerative joint disease, rated as 10 percent disabling; left foot pes planus, rated as 10 percent disabling; right foot pes planus, rated as 10 percent disabling; a low back disability, rated as 10 percent disabling; and an umbilical hernia, status-post repair, which is rated as noncompensable.  Thus, the Veteran has a combined rating evaluation of 70 percent.  This rating meets the schedular requirements for entitlement to individual unemployability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  However, the evidence does not show that the Veteran is precluded from obtaining or maintaining gainful employment because of his service connected disabilities.  The pertinent medical evidence includes VA examinations and VA treatment records.  

At an April 2011 VA examination, the Veteran reported that he had no functional impairment from his left ankle disability, his bilateral pes planus condition, or sleep apnea.  The Veteran stated that his low back disability results in an impaired range of motion and limits his ability to lift.  The examiner noted that the Veteran's foot disabilities caused limitation in the duration the Veteran can stand and walk. 

Then, in November 2012, the Veteran was afforded another VA examination that evaluated each of his service-connected disabilities and provided an opinion as to whether they preclude him from obtaining and maintaining gainful employment.  

During his bilateral foot condition examination, the Veteran explained that he used to work in positions that required him to stand all day, which caused increased pain in his feet.  He is retired now, and he assists his wife with a privately-owned daycare business and works as a pastor at church on Sundays and Wednesdays.  He reported that he occasionally has to sit due to the pain that accompanies prolonged standing.  He indicated that he feels the pain in his heels and mid-foot and that sitting eases the pain.  He denied the use of a cane or insole for support.  

Then, during the Veteran's ankle examination, he reported that the pain he feels in his ankle prevents him from doing his "walking" exercise and that the pain starts when he has to walk 1.5 blocks.  The Veteran went on to state that, though he has pain, he continues to preach at church and help his wife with the business.  

With regard to his symptoms of his low back disability, the Veteran indicated that he has difficulty with pain in his lower back when he bends and lifts while helping his wife care for children at their daycare center.  He denied urgent care or ER visits and did not note any other functional limitations regarding his back disability.  

Turning to the examination regarding the Veteran's sleep apnea, the Board notes that the Veteran expressly stated that his sleep apnea does not affect his ability to work and has no impact on his daily activities.  The Veteran similarly reported that his abdominal hernia had no impact on his ability to work.  

Finally, the examiner provided his opinion regarding the Veteran's entitlement to TDIU in a disability benefits questionnaire for secondary service connection.  In the questionnaire, he indicated that the Veteran's claimed condition, unemployment, is less likely than not due to or the result of the Veteran's service connected condition.  The examiner went on to provide a thorough rationale as to why the Veteran's service-connected disabilities do not preclude him from securing or maintain substantially gainful employment.  In his rationale, the examiner stated that the Veteran is a preacher and that he is able to sit during his preaching time.  He also reported that the Veteran is able to assist his wife with their privately-owned daycare center for handicapped children.  Therefore, he stated, the Veteran is able to bend, sit, lift, push, pull, reach, carry, walk, and stand as a part of his daily activities, in spite of his disabilities.  The examiner found that the Veteran was thus able to perform work activities necessary to obtain and maintain substantially gainful employment.  He also pointed out that the Veteran had not sought medical help for his service-connected disabilities for many years.  The examiner indicated that there is no evidence of nerve compression, and the Veteran has the ability to walk effectively without any walking device.  He also found that the Veteran's range of motion of his spine and his ability to sit and stand further indicates that the Veteran is not prevented from obtaining gainful employment.  The examiner opined that because the Veteran is able to perform the functions associated with being a pastor and assisting his wife with the daycare, he is capable of finding suitable gainful employment consistent with his educational and occupational experience.  

As evidenced by the record, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing or following a substantially gainful employment.  This finding is supported by the examination reports of record, which show that, taken together, the Veteran's several service-connected disabilities do not prevent him from employment.  Furthermore, while the Veteran asserts that his service-connected disabilities preclude him from employment, the Board places great probative weight on the medical opinion because of its reliance on the Veteran's statements regarding the severity of his service-connected disabilities as well as his daily activities.  

Accordingly, as the preponderance of the evidence is against the claim, the Board determines that the Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment.  Therefore, the Veteran's claim for TDIU due to his service-connected disabilities is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching the above conclusion, the Board has again considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 38 U.S.C.A. § 5107(b). 






ORDER

Entitlement to a TDIU due to the service-connected disabilities is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


